Grant, J.
(after stating the facts). In my opinion, the record is barren of any evidence identifying the nut produced in court and screwed upon the bolt as the one used at the time of the accident. No witness even referred to the nut. They identified the bolt solely by the ring. The nut evidently came off with great force. Six or seven hours after the accident, some one brought the bolt to the plaintiff at his house, with a nut screwed upon it. Ribble, plaintiff’s own witness, and the foreman of the gang, testified that, in his opinion, the nut produced in court was not the one used, because he screwed the nut on and off, and it fitted perfectly tight, while the one produced in court was too large.
My Brethren, however, are of the opinion that the case should be affirmed for the reason given by the circuit judge in directing a verdict. We are all of the opinion that the instruction was correct. The declaration, besides alleging as negligence that a bolt of insufficient size was used, also alleges that the threads of the bolt were badly *172worn, were weakened by work and use, and that the defendant’s employé in charge of its toolhouse gave out to its workmen this bolt of 'insufficient size. Either defect might produce the'result, but that of insufficient size is alone relied upon. Bolts and nuts of different sizes were used in the defendant’s plant. The theory of the plaintiff is that this bolt was in good condition for use with a proper nut, and the nut was in good condition for use with a proper bolt; that some employé made a mistake in selecting the one or the other, and for this mistake the employer is liable. 'Dee had this bolt fixed to accommodate himself in raising light weights, and selected the nut. Mr. Ribble borrowed it to raise a weight nearly equal to the full tensile strength of a nut and bolt properly fitting each other. It required no great skill to determine whether the bolt and nut corresponded in size, and plaintiff’s foreman and fellow-servant made a caréful examination, and determined that they did. Defendant was under no^obligation to keep a man in each room of its establishment to see that its employes used the proper tools. It had furnished safe tools and competent workmen to select and use them, and had thus performed its full duty towards its employés. Wachsmuth v. Electric Crane Co., 118 Mich. 275 (76 N. W. 497). If there was negligence, it was that of a fellow-servant.
Judgment affirmed.
Hooker, .C. J., Carpenter and Montgomery, JJ., concurred with Grant, J. Moore, J., concurred in the result.